DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15 are pending.
Claims 3, 4, 6, 9 and 10 are rejected.
Claims 1, 2, 5, 7, 8 and 11 – 15 are allowed
Claim Objections
Claim 6 is  objected to because of the following informalities: the phrase “solvent selected from the group consisting of” or something similar is absent in the claims before the solvents are listed.  Appropriate correction is required.
Claim 6 is  objected to because of the following informalities: at line 14 an “and” should follow “thereof”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 6, 9 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 recites the limitation "(v) " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "(v) " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ratio" in 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected for being dependent on an indefinite base claim.
Allowable Subject Matter
Claims 1, 2, 5, 7, 8 and 11 – 15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the process for the purification of levulinic acid for a double extraction in which an aqueous phase comprising levulinic acid being subjected to membrane separation yielding an aqueous solution of levulinic acid.  Further, none of the prior art of record teaches or suggest a motivation for the process for producing levulinic acid from pulped lignocellulosic biomass, wherein the purification in the production process includes a double extraction in which an aqueous phase comprising levulinic acid being subjected to membrane separation yielding an aqueous solution of levulinic acid.
The closest prior art is CN 101875605 (CN’605) (Univ. Changchun Technology, 2010).  CN’605 discloses a method for preparing levulinic acid by using a forest residue or a husk comprising the following steps: pulverizing forest residue or husk; hydrolysis of the forest residue or husk by adding a solution of H2SO; cooling the solid residue; separating and concentrating the separated mixture; neutralizing the sulfuric acid with CaO or BaO to form CaSO4, or BaSO4C07C , precipitate, then performing solid-liquid separation.  The liquid is extracted by octanol, the extract is back-extracted with water, 
 The prior art of WO 2014/037560 (DSM IP Assets B.V.) (DSM) discloses  process to separate levulinic acid from a composition obtained by acid hydrolysis of biomass said process comprising subjecting said composition to solvent-solvent extraction to yield an organic phase comprising levulinic acid, and an aqueous phase; subjecting said organic phase to nanofiltration to yield a permeate comprising levulinic acid and a retentate; and recovering said permeate. However, DSM does not subject ae aqueous phase comprising levulinic acid to membrane separation (nanofiltration) after first conducting a double extraction.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/064069 (DE Rijke, A.) WO 2013/034763 (Babic, K. ) and CN 107867996 (Song Qi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622